PER CURIAM.
Affirmed. See Cardona v. Casas, 225 So.3d 384, 384 (Fla. 3d DCA 2017) ("[W]e *485cannot review whether the trial court abused its discretion or committed harmful error without a transcript or reconstructed record of the multi-day dissolution and attorney's fees hearings."); Duke v. Duke, 211 So.3d 1078, 1080 (Fla. 5th DCA 2017) ("Without a record of the trial proceedings, the appellate court cannot properly resolve the underlying factual issues so as to conclude that the trial court's judgment is not supported by the evidence. Thus, for an appellate court to review the sufficiency of evidence at trial, the appellant must either include in the record a trial transcript or a proper substitute, such as a stipulated statement of facts." (citations omitted) ).